DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
This action is responsive to application 17/184,560 filed on 8-March-2021.
Claims 1-3 are pending and have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dembinski (US 20180120862).
As Per Claim 1:
Dembinski discloses the following limitations:
“an operation schedule storage section having stored therein an operation schedule for one cycle of the circulation route, the operation schedule having been supplied at an operation schedule updating site set up along the circulation route”
“Paragraph [0033] "The virtual trains 52 may receive a schedule (e.g., a control signal or set of instructions associated with the schedule) when departing from the loading area 54"
“an autonomous travel controller that carries out an autonomous travel control based on the operation schedule, and that executes an emergency stop control upon receipt of an operation interruption command”
Paragraph [0020] "in certain embodiments, each virtual train may receive a schedule or other inputs from the central controller while the individual ride vehicles within the virtual trains may receive inputs from their respective vehicle controllers based on the schedule received by the virtual train. To this end, each ride vehicle may be a “trusted vehicle”, or a “smart vehicle”, that may maintain its position within the virtual train without direct input from the central controller...In this manner, each ride vehicle may maintain its own position with a high degree of accuracy within the virtual train, " Paragraph [0039] " When the “STOP” procedures 60 are engaged or triggered, the central controller 22 may be configured to stop the operation and movement of each of the ride vehicles 16 and/or the virtual trains 52 along the path 20." 
In Paragraph [0020] individual vehicle controllers are disclosed as being able to control individual ride vehicles in such a manner as to be able to maintain their position within a "virtual train" without input from the central controller. Subsequently in Paragraph [0039] a "STOP" command is issued by the central controller to a virtual train, at this point each individual ride vehicle will necessarily execute that stop command in order to maintain its relative position within the virtual train.
“and an operation schedule modifier configured such that, after an evacuating drive for moving the vehicle to an evacuation destination station is performed subsequent to the receipt of the operation interruption command, upon receiving an operation restart command while at the evacuation destination station, the operation schedule modifier executes a schedule modification so that, based on an actual operation delay duration with respect to the operation schedule, a travel duration for traveling from the evacuation destination station to the operation schedule updating site is shortened as compared to a corresponding travel duration according to the operation schedule.”
Paragraph [0039] " or when one or more of the ride vehicles 16 or virtual trains 52 are off-schedule by a predetermined amount. In these situations, the central controller 22 may implement a recovery sequence, and may send one or more command signals (e.g., corrective moves) to reposition the off-schedule ride vehicle 16 and/or virtual train 52 to the desired or expected location. In certain situations, the central controller 22 may gradually move the off-schedule virtual trains 52 to the desired position and/or may restart the off-schedule virtual trains 52 to recover at a slow pace. The “OFF-PATH” procedures 64 may be implemented when the virtual trains 52 are off-schedule with respect to their expected position for a particular time. In these situations, the central controller 22 may implement a recovery sequence that instructs the virtual trains 52 point-to-point, such that they are positioned in the desired or expected position for the particular time before restarting the ride control system 10. In some embodiments, the “OFF-PATH” procedures 64 may be implementing by sending a correction schedule to the off-schedule ride vehicle 16 and/or virtual train 52."
In this passage the central controller is disclosed as moving the off schedule virtual trains into a desired position which would constitute an evacuating destination station. Additionally, in some embodiments, an updated correction schedule is sent to ride vehicles or virtual trains in order to get them back on the original operating schedule.
With regards to Claim 3, Dembinski further discloses the following limitations:
“an operation schedule creator that creates the operation schedule for the autonomous travel vehicle, the autonomous travel vehicle being provided in a plural number”
Paragraph [0020] ". In certain embodiments, each virtual train may receive a schedule or other inputs from the central controller "
“an operation schedule supplier that supplies the operation schedule for one cycle of the circulation route to each of the plurality of autonomous travel vehicles when the vehicle is passing the operation schedule updating site”
Paragraph [0033] "The virtual trains 52 may receive a schedule (e.g., a control signal or set of instructions associated with the schedule) when departing from the loading area 54"
“a command unit capable of issuing an operation interruption command and an operation restart command to the plurality of autonomous travel vehicles, wherein the operation schedule creator creates, as the operation schedule, a normal operation schedule set such that operation intervals between the plurality of autonomous travel vehicles become uniform, and for the autonomous travel vehicle whose time of passage of the operation schedule updating site subsequent to restart of operation is predicted to be delayed from a target time of passage according to the normal operation schedule, the operation schedule creator creates, as the operation schedule for a next cycle, a recovering operation schedule in which a cycle travel duration is shortened in accordance with a delay duration as compared to the normal operation schedule.”
Paragraph [0039] " or when one or more of the ride vehicles 16 or virtual trains 52 are off-schedule by a predetermined amount. In these situations, the central controller 22 may implement a recovery sequence, and may send one or more command signals (e.g., corrective moves) to reposition the off-schedule ride vehicle 16 and/or virtual train 52 to the desired or expected location. In certain situations, the central controller 22 may gradually move the off-schedule virtual trains 52 to the desired position and/or may restart the off-schedule virtual trains 52 to recover at a slow pace. The “OFF-PATH” procedures 64 may be implemented when the virtual trains 52 are off-schedule with respect to their expected position for a particular time. In these situations, the central controller 22 may implement a recovery sequence that instructs the virtual trains 52 point-to-point, such that they are positioned in the desired or expected position for the particular time before restarting the ride control system 10. In some embodiments, the “OFF-PATH” procedures 64 may be implementing by sending a correction schedule to the off-schedule ride vehicle 16 and/or virtual train 52."
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dembinski in view of Prokhorov (US 20160167668).
With regards to Claim 2, Dembinski discloses all of the limitations of the independent Claim 1 but does not disclose the following limitations that Prokhorov does disclose:
“a display unit that, upon receipt of the operation interruption command, displays to an on-board administrator an image requesting execution of manual driving”
Paragraph [0091] " At block 425, a warning can be presented to one or more occupants of the vehicle, including the driver and/or one or more passengers. The warning can be presented in any suitable manner"
Paragraph [0091] discloses that a warning is displayed for the vehicle to be taken out of autonomous mode and into manual mode to the driver and Paragraph [0092] states that the warning can be displayed on a smart phone at which point such a message would constitute and image.  See also Claims 3 and 15.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the autonomous vehicle disclosed by Dembinski with the display message for manual mode handover disclosed by Prokhorov. One of ordinary skill in the art would have been motivated to make this modification because requiring the user to manually pilot the vehicle in situations that are not conducive to autonomous travel such as emergencies which inherently makes the vehicles safer in those situations.
“an input unit via which a command for executing manual driving can be input”
Paragraph [0093] "The occupant input can be received in any suitable manner. For instance, a vehicle occupant can provide an input using one or more components of the input system 130. As an example, a vehicle occupant can provide an input through a touch screen, button, switch or other in vehicle user interface element."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the autonomous vehicle disclosed by Dembinski with the input method for executing manual control disclosed by Prokhorov. One of ordinary skill in the art would have been motivated to make this modification because having the user initiate the handover from autonomous to manual driving will make the process safer overall by not surprising the user.
“and a drive mode switching controller that, when the command for executing manual driving is input, switches from autonomous travel driving by the autonomous travel controller to manual driving by the on-board administrator in carrying out the evacuating drive.”
Paragraph [0095] "If an occupant input is received (e.g. within the predetermined amount of time or otherwise), the method can continue to block 435. At the block 435, the vehicle can be caused to switch from an autonomous mode to a manual mode."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the autonomous vehicle disclosed by Dembinski with the drive mode switch disclosed by Prokhorov. One of ordinary skill in the art would have been motivated to make this modification because such a switch makes the vehicle safer by allowing manual intervention in emergency situations.
Conclusion
The following list of relevant references that were not relied upon in this action is provided below:
Hergert-Muchusch (US 6,141,607)
This reference discloses a system for controlling track-bound vehicles on a prescribed route with contingencies for unplanned delays.
Vu (US 6,459,964)
This reference discloses a predictive train scheduler that constantly adjusts routes in order to contend with unplanned delays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667   


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667                                                                                                                                                                                                        
June 8, 2022